El Juez Pkbsidente Señob del Tobo,
emitió la opinión del tribunal'.
 La parte apelada solicita la desestimación del recurso establecido en este caso porque el escrito interponiéndolo se archivó después de vencido el término legal.
En efecto, de la certificación librada.por el secretario dé la corte sentenciadora acompañada a la moción resulta que la sentencia apelada se registró el 3 de febrero de 1926 y se notificó el 4 y el escrito de apelación se radicó el 8 de marzo siguiente, habiendo por tanto transcurrido treinta y dos días o sea más de un mes, que es el plazo fijado por el estatuto para apelar.
■ ' Admite el apelante que ello es así pero alega que el día 6 de marzo en que vencía el término era sábado y hallán-dose recluido en cama no fué hasta después de las doce que sus empleados le llevaron a firmar el escrito de apelación y' en vista de que el abogado del demandante, Carmelo Ho-noré, al par que ejerce la profesión es empleado y tiene su oficina en las oficinas del' gobierno que se cierran los sába-dos por la tarde y en vista además de que por igual motivo-, o sea el cierre de las oficinas públicas los sábados por la tarde, se vería privado de adquirir el sello de rentas nece-sario para adherirlo de acuerdo con la ley al escrito, resol-vió radicar y radicó éste el lunes próximo por la mañana que- era la primera oportunidad hábil que tenía al efecto.-
Una agria discusión por escrito" se levantó con motivo de *632la referencia al ejercicio de la abogacía por parte del abo-gado . del apelado, siendo eliminado cierto affidavit de dicho abogádo y sustituido por otro, y comenzó a suscitarse en el acto de la vista. Cualquiera que pueda ser el criterio que sustentemos sobre el particular, no podrá influir en la deci-sión de la cuestión envuelta.
Si bien se ha establecido la costumbre de cerrar las ofi-cinas públicas los sábados por la tarde, no son los sábados por la tarde días festivos reconocidos por la ley. Quizás tal hecho pudiera tomarse en consideración para el ejercicio de nuestra discreción en un caso apropiado, pero tratándose de un término jurisdiccional no es posible apreciarlo. Pa-rece conveniente decir que ni las partes han citado ni he-mos podido encontrar nosotros jurisprudencia alguna en re-lación con el efecto que pueda tener en la-medida de los tér-minos la costumbre del cierre de los establecimientos públi-cos los sábados por la tarde.
A virtud de lo expuesto y apareciendo además de su propio affidavit apreciado en conjunto que nada hizo el ape-lante el sábado por la tarde de que se trata para archivar su escrito de apelación con el secretario de la corte, sino que descansó en su presunción de que nada podría hacer y en su interpretación de la ley, nos vemos obligados a declarar la moción con lugar desestimando la apelación establecida.